In the Supreme Court of Georgia



                                       Decided:     June 30,2014


               S14Y1224. IN THE MATTER OF RONALD PAK.

      PER CURIAM.

      Ronald Pak (State Bar No. 559455) filed a petition for voluntary surrender

of his license to practice law in Georgia. He admits to suffering from mental illness

sufficient to impair his competency as an attorney within the meaning of Bar Rule

4-104 (a); he has been diagnosed with bi-polar disorder. Pak also admits that he

currently is being detained in the Columbia County Detention Center and has been

indicted on a charge of criminal attempt to commit armed robbery, OCGA § 16-4-

1. He states that his law office is closed, his files have been returned to his clients,

and he is under a doctor’s care for his condition. The State Bar recommends that

the Court accept the petition.

      We have reviewed the record and hereby accept Pak’s petition for voluntary

surrender of his license to practice law in the State of Georgia. To the extent he has

not already done so, Pak is reminded to fulfil his duties under Bar Rule 4-219 (c).

      Petition for voluntary surrender of license accepted. All the Justices concur.